Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF ALLOWANCE WITH EXAMINER’S AMENDMENTS
Formal Matters
Claims 4, 10, 12-13, 15-18, 22-30, 32, and 35-36 are cancelled.  Claims 1-3, 5-9, 11, 14, 19-21, 31, 33 and 34 are pending and under examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 
Examiner’s Note
Applicant’s arguments and amendments from 04/20/2022 have been considered.  The Examiner has re-weighed all the evidence of record in light of claims with examiner's amendments (see below for cancellation of claim 5).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of examiner’s amendments set forth below (also see reasons for allowance below).  No new matter has been added in applicant’s amendments.

Terminal Disclaimer
The terminal disclaimer filed on 05/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9549918 and 10166190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews/messages with Jay Lessler on 6/2/2022. 
The application has been amended as follows:

Cancel claim 5.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a sustained release tacrolimus tablet comprising a dispersion of tacrolimus and a metal chelating agent that provides a pH below 7 where the metal chelating agent is in a sufficient amount to keep levels of 8-epitacrolimus below certain concentrations in the claims after certain storage conditions in the claims.  Tacrolimus is known to break down into various epimers/isomers after prolonged storage and applicant’s invention seeks to control this degradation.  Applicant utilizes multiple organic acid metal chelating agents and shows that formulations of dispersions of tacrolimus with sufficient amounts of metal chelating agents that are organic acids are able to provide for low levels (less than 0.5 wt% of 8-epitacrolimus) of 8-epitacrolimus, which is a known epimer formed during storage of tacrolimus.  Although tables of the examples in the instant specification provide for percentages of the HPLC peak area of 8-epitacrolimus to the total peak area, the HPLC peak area is proportional to the mass of the solute, and thus, the percent of total peak areas provided would be nearly equivalent to the mass percent of 8-epitacrolimus (see Chromatography Online, downloaded October 2018, http://www.chromatography-online.org/quant/Chromatographic%20Data/Data%20Processing/Peak%20Area%20Measurements.php).  Note that the table in example 1 indicates that even after 0 months of storage of tacrolimus there is about 4.8% of 8-epitacrolimus. Additionally, see the table at the top of page 23, which provides for raising citric acid to decrease percentages of 8-epitacrolimus and that concentrations of 0.5% w/w citric acid in a particular vehicle still provide for 2.2% of 8-epitacrolimus after 0 weeks of storage (although this percentage is lower than the 5.3% observed with 0.05% citric acid).  Thus, controlling amounts of organic acid metal chelating agents can control the amount of 8-epitacrolimus over the term of storage. The table at the top of page 24 provides for 0.5% of three different organic acid chelating agents and amounts of 8-epitacrolimus lower than 0.5% after 5 weeks of storage at either 25 degrees C/60% RH or 40 degrees C/75% RH.  The table in example 8 provides for different concentrations of tartaric acid (an organic acid metal chelating agent) with storages of the tacrolimus compositions up to 10 months.  It is provided that organic acid metal chelating agents and amounts thereof can be chosen and adjusted to provide for the maintained low levels of 8-epitacrolimus in the claims over prolonged storage of the tablets.  The prior art does not teach or motivate the addition of an organic acid metal chelating agent in a sustained release tablet with a dispersion of tacrolimus in amounts sufficient to control the formation of 8-epitacrolimus to less than 0.5 wt% in the tablet over defined storage conditions and periods of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-9, 11, 14, 19-21, 31, 33 and 34 are allowed with examiner’s amendments set forth above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/
Examiner, Art Unit 1613